The indictment was in two counts. The first charged the manufacture of whisky, and the second of unlawfully possessing a still. The defendant requested the general charge as to each count. There was verdict convicting defendant under the first count, which, under the many rulings of this court, effects an acquital under the second count. As to the first count, it appears that several barrels of beer containing alcohol were at a still, under such circumstances as would authorize a jury to find that defendant was in possession of it and that he was the owner. Somebody made it. Did he, the defendant, actually mix the ingredients, or did he procure it to be done? In either event, he would be guilty of the manufacture.
The general charge, as requested, was properly refused.
We find no error in the record, and the judgment is affirmed.
Affirmed.